DETAILED ACTION
	This Office Action is in response to Applicant’s argument submitted on August 9, 2021 for Application# 16/222,123.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

No claims are amended.
No newly added claims.
No claims are canceled.

Examiner’s Remarks regarding Applicant’s response
Claims 23-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 8-11 remarks regarding independent claims 23, 30, 37 and 44 are persuasive. Examiner believes the specifically the invention to solve the problem for finding differences in annotations in multiple electronic documents. 
Examiner believes the limitation of "indicating differences in annotations within files comprising: 
a memory storing instructions; and 
a processor configured to execute the instructions to: 
identify, within a first file, a first comment adjacent to the body text of the first file; 
identify, within a second file, a second comment adjacent to the body text of the second file; 
generate an indication that the first comment and the second comment are matching comments; 
generate a comparison file displaying differences in the body text of the first file and the second file; 
determine differences in the text of the first comment and the text of the second comment; and 
generate, within the comparison file, and adjacent to the body text of the comparison file, a single comparison comment corresponding to the first comment and the second comment; 
wherein the single comparison comment displays textual differences between the first comment and the second comment" is considered to have significantly more limitations than an abstract idea in view Berkheimer Memorandum.

As maintained by the Examiner, the combination of elements as currently amendments in claims 23, 30, 37 and 44 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, indicating differences in annotations within files comprising: 
a memory storing instructions; and 
a processor configured to execute the instructions to: 
identify, within a first file, a first comment adjacent to the body text of the first file; 
identify, within a second file, a second comment adjacent to the body text of the second file; 
generate an indication that the first comment and the second comment are matching comments; 
generate a comparison file displaying differences in the body text of the first file and the second file; 
determine differences in the text of the first comment and the text of the second comment; and 
generate, within the comparison file, and adjacent to the body text of the comparison file, a single comparison comment corresponding to the first comment and the second comment; 
wherein the single comparison comment displays textual differences between the first comment and the second comment.



Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159